DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 2 as shown in fig. 2 (claims 1-13, 15-21 readable thereon) in the reply filed on 10/18/2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 15-18, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US PGPub 2013/0134512; hereinafter “Cheng”).
Re claim 1: Cheng teaches (e.g. fig. 7) a transistor device, comprising: a source region (source 46; e.g. paragraph 16) and a drain region (drain region 48; e.g. paragraph 16) disposed within a substrate (20); a gate electrode (34) disposed between the source region (46) and the drain region (48); a spacer (dielectric layer 56; e.g. paragraph 17) comprising a lower lateral portion (lower flat portion of 56; hereinafter “LLP”) disposed along an upper surface of the substrate (20) between the gate electrode (34) and the drain region (48), a vertical portion (vertically extending portion of 56; hereinafter “VP”) extending along a sidewall of the gate electrode (34), and an upper lateral portion (upper flat portion of 56; hereinafter “ULP”) extending from the vertical VP) to an outermost sidewall of the spacer (56) that is directly over the gate electrode (34); a field plate (field plate 58; e.g. paragraph 18) disposed along an upper surface (upper surface of 56) and a sidewall (sidewall of 56) of the spacer (56) and separated from the gate electrode (34) and the substrate (20) by the spacer (56); a first inter-level dielectric (ILD) layer (66) overlying the substrate (20), the gate electrode (34), and the field plate (58); and a first conductive contact (64 provided for electrical contact with 58; hereinafter “1CC”) having opposing outermost sidewalls intersecting a first horizontally extending surface (top horizontal surface of LLP; hereinafter “1HES”) of the field plate (58) between the gate electrode (34) and the drain region (48).
Re claim 2: Cheng teaches the transistor device of claim 1, wherein the first ILD layer (66) is directly between the first conductive contact (1CC) and a sidewall (sidewall of 58) of the field plate (58).
Re claim 3: Cheng teaches the transistor device of claim 1, wherein the field plate (58) has a first height (height of 58; hereinafter “1H”) that is greater than a second height (height of 34; hereinafter “2H”) of the gate electrode (34).
Re claim 4: Cheng teaches the transistor device of claim 1, further comprising: a first doped region (P-body 38; e.g. paragraph 16) having a first doping type (P-type), wherein the first doped region (38) contacts (electrically contacts) sides and a bottom of the source region (46); and a second doped region (N-well 42; e.g. paragraph 15) having a second doping type (N-type), wherein the second doped region (42) contacts sides and a bottom of the drain region (48); and wherein the first doped region (38) contacts (electrically contacts) the second doped region (42) directly below both the field plate (58) and the gate electrode (34).
Re claim 5: Cheng teaches the transistor device of claim 1, wherein the field plate (58) comprises a silicide (silicide; e.g. paragraph 18).
Re claim 6: Cheng teaches the transistor device of claim 1, wherein the spacer (56) comprises an oxide (silicon oxide; e.g. paragraph 17).
Re claim 7: Cheng teaches the transistor device of claim 1, wherein the first horizontally extending surface (1HES) of the field plate (58) laterally extends in opposing directions past the first conductive contact (1CC).
Re claim 8: Cheng teaches the transistor device of claim 1, further comprising: a second conductive contact (64 provided for electrically contacting 34; hereinafter “2CC”) over the gate electrode (34), wherein the first ILD layer (66) continuously extends from the first conductive contact (1CC) to between the second conductive contact (2CC) and the field plate (58).
Re claim 9: Cheng teaches (e.g. fig. 7) a transistor device, comprising: a source region (source 46; e.g. paragraph 16) and a drain region (drain region 48; e.g. paragraph 16) disposed within a substrate (20); a gate electrode (34) disposed between the source region (46) and the drain region (48); a spacer (dielectric layer 56; e.g. paragraph 17) continuously extending between a first outermost sidewall (right sidewall of 56) that is between the gate electrode (34) and the drain region (48) and a second outermost sidewall (left sidewall of 56) directly over the gate electrode (34); a field plate (field plate 58; e.g. paragraph 18) disposed along an upper surface and a sidewall of the spacer (56); a first inter-level dielectric (ILD) layer (66) overlying the substrate (20), the gate electrode (34), and the field plate (58); and a first conductive contact (64 provided for electrical contact with 58; hereinafter “1CC”) contacting a first horizontally extending LLP; hereinafter “1HES”) of the field plate (58) between the gate electrode (34) and the drain region (48), wherein the first conductive contact (1CC) has a sidewall that is laterally separated from a sidewall of the field plate (58) by the first ILD layer (66).
Re claim 10: Cheng teaches the transistor device of claim 9, wherein the spacer has an outermost sidewall (left sidewall of 56) that is directly over and laterally between outermost sidewalls of the gate electrode (34).
Re claim 11: Cheng teaches the transistor device of claim 9, further comprising: an etch stop layer (contact etch stop 63; e.g. paragraph 20) disposed over the field plate (58), wherein the first conductive contact (1CC) extends through the etch stop layer (63).
Re claim 12: Cheng teaches the transistor device of claim 9, further comprising: a plurality of additional conductive contacts (64) disposed on the source region (46), the drain region (48), and the gate electrode (34), wherein the first conductive contact (1CC) has a same width as respective ones of the plurality of additional conductive contacts (64).
Re claim 13: Cheng teaches the transistor device of claim 9, further comprising: a drift region (40) disposed along an upper surface of the substrate (20), wherein the drift region (40) continuously extends along the upper surface of the substrate (20) from directly below the gate electrode (34) to laterally past an outermost sidewall of the field plate (58).
Re claim 15: Cheng teaches the transistor device of claim 9, further comprising: an additional conductive contact (64 formed directly on source region 46; hereinafter ACC”) contacting (68 electrically connects 46 and 58; e.g. paragraph 20) the field plate (58), wherein the first conductive contact (1CC) and the additional conductive contact (ACC) are separated along a direction that extends from the gate electrode (34) to the drain region (48).
Re claim 16: Cheng teaches (e.g. fig. 7) a transistor device, comprising: a source region (source 46; e.g. paragraph 16) and a drain region (drain region 48; e.g. paragraph 16) disposed within a substrate (20); a gate electrode (34) disposed between the source region (46) and the drain region (48); a field plate (field plate 58; e.g. paragraph 18) disposed along an upper surface and a sidewall of the gate electrode (34) and continuously extending between a first outermost sidewall (right sidewall of 56) that is between the gate electrode (34) and the drain region (48) and a second outermost sidewall (left sidewall of 56) directly over the gate electrode (34); a first inter-level dielectric (ILD) layer (66) overlying the substrate (20), the gate electrode (34), and the field plate (58); and a first conductive contact (64 provided for electrical contact with 58; hereinafter “1CC”) contacting a first horizontally extending surface (top horizontal surface of LLP; hereinafter “1HES”) of the field plate (58) between the gate electrode (34) and the drain region (48), wherein the first conductive contact (1CC) has a sidewall that is laterally separated from a sidewall of the field plate (58) by the first ILD layer (66).
Re claim 17: Cheng teaches the transistor device of claim 16, wherein the field plate (58) has a curved surface coupling the first horizontally extending surface (1HES) and a second horizontally extending surface (upper horizontal surface of 58; hereinafter “2HES”) that is above the first horizontally extending surface (1HES).
Re claim 18: Cheng teaches the transistor device of claim 16, wherein the first horizontally extending surface (1HES) of the field plate (58) laterally extends in opposing directions past the first conductive contact (1CC).
Re claim 20: Cheng teaches the transistor device of claim 16, further comprising: an additional conductive contact (64 formed directly on source region 46; hereinafter “ACC”) contacting (68 electrically connects 46 and 58; e.g. paragraph 20) the field plate (58), wherein the first conductive contact (1CC) and the additional conductive contact (ACC) are separated along a direction that extends from the gate electrode (34) to the drain region (48).
Re claim 21: Cheng teaches the transistor device of claim 9, wherein the spacer (56) comprises a first oxide layer, a second oxide layer, and a nitride layer between the first oxide layer and the second oxide layer (56 may include a multilayer combination of a silicon oxides, silicon nitride; e.g. paragraph 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 16 above, and further in view of Yoon (US PGPub 2008/0213965).
Re claim 19: Cheng teaches the transistor device of claim 16, further comprising: the field plate (58) continuously and laterally extends from over the gate electrode (34) to outside of the gate electrode (34) and continuously and vertically extends from over the gate electrode (34) to below a bottom of the top of the gate electrode (34).
Cheng is silent as to explicitly teaching a silicide on the gate electrode on the top of the gate electrode.
Yoon teaches (e.g. fig. 7) a silicide on the gate electrode (silicide layer 21 is formed on a portion of the upper surface of the gate 31; e.g. paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the silicided portions of the gate electrode as taught by Yoon in the device of Cheng in order to have the predictable result of reducing contact resistance between contact plugs and the gate and improve device performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822